Citation Nr: 1717955	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-13 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a claimed disability of the left testicle.

2. Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2010, the RO granted claims for service connected disability compensation for hernia surgery scars and for atrophy of the right testicle.  The decision denied claims for service connection for erectile dysfunction, for a left testicle condition, for a hydrocele, for urinary tract infections and for an acquired psychiatric disorder, claimed as depression and anxiety.  In July 2010, the RO issued a separate decision denying compensation benefits for a bilateral hearing loss disability.  

The Veteran timely appealed all of the unfavorable rulings in the May and July 2010 rating decisions, though he did not appeal the initial disability ratings assigned to the hernia scar and right testicle disabilities.  

In September 2015, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues in this case previously came to the Board in January 2016.  The Board denied service connection for a bilateral hearing loss disability and remanded the issues of service connection for erectile dysfunction, a right testicle condition and a psychiatric disorder.  At the hearing, the Veteran withdrew his appeal of the denial of service connection for hydrocele and urinary tract infections.  Accordingly, in its January 2016 decision and remand, the Board dismissed both claims.  

On remand, the Agency of Original Jurisdiction (AOJ) granted service connection for erectile dysfunction and for a psychiatric disorder.  Those issues are therefore no longer part of this appeal.  In a supplemental statement of the case, issued in June 2016, the AOJ once again denied service connection for a left testicle condition.  
Meanwhile, the Veteran appealed the Board's denial of his hearing loss claim.  After further proceedings before the United States Court of Appeals for Veterans Claims (Court), the parties made a joint motion for partial remand, which the Court granted.  According to the terms of the joint motion, the Board's denial of the claim for service connection for bilateral hearing loss was vacated and that issue was returned to the Board.

For the reasons below, the issue of service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current disability of the left testicle and the preponderance of the evidence is against the conclusion that a left testicle disability has existed at any time during the relevant appeal period.


CONCLUSION OF LAW

The criteria for service connection for a disability of the left testicle have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans' Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Duty to Notify

The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran. In a letter dated February 2010, the AOJ notified him of all the other elements necessary to establish his claim for service connection for a disability of the left testicle.  By sending this letter, the AOJ satisfied VA's duty to notify.

Duty to Assist

VA has similarly fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical records, and lay statements have been associated with the claims file.

The AOJ arranged for examinations to assess the nature and etiology of the claimed left testicle disability in April 2010 and again in March 2016.  The Board has carefully reviewed both examination reports and finds that, together with the other evidence, they are adequate to decide this issue.

As the Veteran has not identified additional evidence pertinent to the claim and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with VA's duty to assist.

II	Service Connection for a Claimed Disability of the Left Testicle

a) Legal Principles

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection is warranted for a disease first diagnosed after the claimant's discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A Veteran may also be eligible for benefits if the claimed disability is proximately due to, the result of, or aggravated by a separate service-connected disability.  See 38 C.F.R. § 3.310 (2016).

Whether service connection is claimed on direct, presumptive, or any other basis, it is essential to establish the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328, 1329 (1997).  The presence of a disability at the time of the filing of a claim or during its pendency is sufficient to meet the current disability requirement, even if the disability resolves before the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

b) Analysis

The records of medical treatment during his military service do not mention any disease or injury associated with the testicles and the Veteran himself does not suggest that a current disability of the testicles began in service.  It is undisputed that the Veteran developed an inguinal hernia on active duty, which was treated with surgery in August 1969.  In December 1970, shortly after his discharge from the Army, VA granted the Veteran's request for disability compensation for a recurrent left inguinal hernia with weakened abdominal wall.

In February 2008, there was a VA examination to determine the severity of the Veteran's service-connected hernia.  The Veteran told the examiner about multiple hernia surgeries since his discharge from service.  He told the examiner that hernia repairs "resulted in complications to left testicle and hydrocele.  Required second surgery to left testicle for repair."  A hydrocele is "a circumscribed collection of fluid, especially a collection of fluid in the tunica vaginalis testis or along the spermatic cord."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 877 (32d ed. 2012).   

Also in February 2008, the Veteran requested compensation benefits for "medical issues resulting from [the in-service inguinal hernia].  I have had numerous urinary tract infections, hydroseal [sic], and a cystoscopy, which both required outpatient surgical procedures, and the loss of a testicle, after one of the hernia operations."  

Although the February 2008 statement does not identify the testicle which was "lost" as a result of the hernia operation, it is clear from other evidence that the Veteran was referring to the right testicle.  In October 2009, he submitted a new statement in which he explained that, during a 2008 medical examination, "the nurse noted that my right testicle was almost nonexistent."  In the same statement, the Veteran wrote, "I told the doctor that I also was experiencing pain in my left testicle, and I was aware that it had become enlarged.  He examined me and confirmed that my right testicle was the size of a pea, and the pain was caused from the left testicle attempting to do the work of both."   

To help determine the nature and etiology of these claimed disabilities, the AOJ arranged an examination of the Veteran in April 2010.  The April 2010 examiner clarified the reference to "complications to left testicle" in the February 2008 report: "the veteran states his last exam was in error.  He spoke and referred to his left testicle when, in fact, he was speaking of his right testicular problems."  
The diagnostic tests section of the April 2010 examination report indicates an atrophic right testicle "resulting from chronic ischemia, consistent with the patient's history."  The same series of tests indicated a normal left testicle.  Both testicles were tender on examination.  The report's diagnosis section indicated erectile dysfunction, microscopic hematuria with intermittent cystitis, atrophic right testicle, urinary tract infection, resolved, and hydrocele, also resolved.  

In the examiner's opinion, "It is as likely as not that the veteran's claimed atrophy of the right testicle is secondary to the veteran's inguinal hernia [status post] repair and recurrence.  The surgical event and development of scar tissue is a likely residual that may have caused ischemia to the right testicle resulting in atrophy."  The examiner added that it was "not likely that the veteran's claimed left testicle condition is secondary to the veteran's inguinal hernia [status post] repair and recurrence.  There is tenderness to palpation of the left testicle, but ultrasound report was negative for pathology and the left testicle seemed normal."  

Based on the April 2010 VA examination report, the RO granted service connection for a right testicle condition in May 2010.  In the same decision, the RO denied service connection for the claimed left testicle condition and the other benefits which, as the introduction to this decision explains, were either granted or abandoned by the Veteran after further proceedings.  

The Veteran filed a timely notice of disagreement in July 2010.  This notice includes a statement with information about a separate claim for service connection for erectile dysfunction, but it provided no statement indicating the presence of a current left testicle condition.  Nor did the statement describe symptoms of any current left testicle condition.  The Veteran's April 2014 substantive appeal (VA Form 9) was also vague on this point.  Although the Veteran asserted that all of the disabilities denied in an April 2012 statement of the case, apparently including the claimed left testicle condition, "are related to the initial hernia repair while in service" he did not assert that a current disability of the left testicle existed or describe its symptoms.

At the September 2015 Travel Board hearing, the Veteran provided no testimony about current symptoms of any left testicle condition.  There was only the following exchange:

Judge: So you were saying that they already connected the right testicle, I believe, is that correct?

Veteran: Yes.

Representative: Correct.

Judge: That's service connected.

Veteran: Yes.

Judge: And how does the - do they connect that for the same symptoms or whatever that you're experiencing in the left as well?

Representative: Correct.  Yes.

Veteran: Uh-huh. 
  
In its January 2016 decision and remand, the Board noted the April 2010 examination report indicating a normal left testicle.  But, based on the Veteran's hearing testimony, and the prior reference to left testicle pain in the Veteran's October 2009 statement, the Board remanded the left testicle claim for a new examination "in order to determine if the Veteran now has a left testicle condition.  If a left testicle condition is found, an opinion as to whether the condition is secondary to a service-connected condition is necessary."

The requested examination took place in March 2016.  According to the subsequent report, the examining physician based her findings on a personal examination and review of the claims file.  The diagnosis was erectile dysfunction with 2006 as the initial date of diagnosis.  The other finding in the diagnosis section of the report was "normal left testicle."  The medical history section of the report quotes the statement of the April 2010 VA examiner that "the right testicle is completely atrophic.  The echogram of the scrotum showed hypoechoic soft tissue structure with dense calcification described in the right hemi scrotum most likely represents an atrophic right testicle resulting from chronic ischemia, consistent with your history."  According to the April 2010 examiner, it was likely that atrophy of the right testicle was secondary to inguinal hernia status post repair and recurrence.  "The surgical event and development of scar tissue is a likely residual that may have caused ischemia to the right testicle resulting in atrophy."  

The March 2016 report quoted the report of an April 2009 imaging study.  The impression was an atrophic right testicle and a normal left testicle.   The examiner also quoted a November 2010 urology note indicating that erectile dysfunction is secondary to the atrophy of the right testicle.  The November 2010 urology consultation note reads in part: "There is NO documentation of any left testicle condition or diagnosis per review of medical records.  Veteran also denies any left testicle condition.  His US of the testicle and also gu exam per urology did not note any left testicular condition or diagnosis.  His exam today is also normal of the left testicle."  

Section 7 ("physical exam") of the March 2016 examination report indicates abnormal right testicle "Size 1/3 or less of normal" and a normal left testicle exam.  In response to the request for an opinion, the examiner wrote "There is no left testicular abnormality.  He has a normal exam and US of the testicle."  
 
In addition to the examination reports and the Veteran's statements, the Board has considered the Veteran's post-service medical treatment records, both during and before the relevant appeal period (October 2009 to the present).  See McClain, 21 Vet. App. at 321.  The only abnormality of the left testicle noted in these records is an operative report from a private hospital dated August 1996 describing the surgical removal of a left hydrocele.  According to this report, after the surgical excision of the "redundant hydrocele sac" the Veteran achieved excellent hemostasis and the "[left] testicle was placed back within the sac."

Based on all of the statements, medical records and examination reports, the Board finds that it is less likely than not that the Veteran has a current disability of the left testicle.  The Board further finds that the preponderance of the evidence is against the conclusion that such a disability existed when the Veteran filed his claim (October 2009) or since.  On the issue of whether a current disability has existed during this period, the most persuasive evidence consists of the findings of the April 2010 and March 2016 VA examiners.  Both relied on imaging studies, reviewed the Veteran's medical history and performed a physical examination.  Both of the examiners acknowledged that atrophy of the right testicle is attributable to surgical repair of the Veteran's service-connected inguinal hernia, but determined the left testicle to be normal.

The Veteran's statements concerning his left testicle claim have been vague.  His October 2009 statement referred only to pain in the left testicle and to a doctor's suggestion, which was not verified by the Board's inspection of the many medical records obtained by the RO, that the pain was related to the right testicle atrophy.  But pain alone, without a diagnosed or identifiable underlying malady or condition, usually does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  There is an exception to this rule in cases involving Persian Gulf Veterans with qualifying chronic disabilities.  See Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed.Cir.2014).  But because the Veteran is not a Persian Gulf Veteran, the exception does not apply in this case.  

The only identifiable underlying malady or medical diagnosis associated with the Veteran's left testicle was the hydrocele noted in the August 1996 operative report.  For at least two reasons, this evidence does not satisfy the "current disability" requirement of the Veteran's claim for service connection.  First, the April 2010 VA examiner described the hydrocele as having resolved, which means there is no competent evidence that the condition has existed at the relevant time.  Secondly, the Board dismissed the denial of the claim for service connection for a hydrocele, at the Veteran's request, in January 2016.

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Because the preponderance of the evidence weighs against a finding that a current disability of the Veteran's left testicle has existed since the Veteran filed his claim, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim must be denied.


ORDER

Entitlement to service connection for a claimed disability of the left testicle.


REMAND

Before denying the claim for service connection for a bilateral hearing loss disability, the Board conceded the Veteran's exposure to acoustic trauma in service and likewise acknowledged that, based on VA treatment records and an April 2010 audiology examination, the Veteran met the criteria for hearing loss disability under 38 C.F.R. § 3.385 (2016).  In denying the claim, the Board relied on a May 2010 addendum opinion from the April 2010 examining audiologist and an unfavorable credibility determination with respect to the Veteran's statements that he had hearing problems in service, which have continued ever since.  According to the Board decision, these statements did not deserve significant probative value in light of the lengthy period after the Veteran's discharge from service in which he did not complain about hearing loss or seek treatment for hearing loss. 

In the joint motion for remand, the parties agreed that the Board's explanation for its unfavorable credibility finding to be insufficient.  The hearing testimony of the Veteran and his wife indicated that his hearing loss gradually increased in severity until "it finally got so bad that, you know, I went to the VA audiology and they tested me."  When asked whether she noticed that the Veteran had any hearing problems in the early 1970s, the Veteran's wife testified that she knew the Veteran had hearing loss "for a long time" because she needed to repeat herself frequently when talking to the Veteran.  By granting the joint motion, the Court found that the Board's credibility analysis failed to explain why the Veteran would have been expected to report his hearing loss earlier than he did.  See Fountain v. McDonald, 27 Vet. App. 258, 273 (2015).  

The April 2010 audiology examiner offered the following explanation for her unfavorable opinion: "1. C-file review indicated normal hearing in both ears on the separation audiogram. 2. Institute of Medicine in a 2005 study on Military and Noise Exposure stated that there was no scientific evidence to support delayed onset of noise induced hearing loss.  3. Acoustic trauma in the military has been conceded."   

In considering whether the examiner's rationale is adequate without the unfavorable credibility determination that was struck down by the Court, it is significant that the April 2010 VA examiner diagnosed the Veteran with sensorineural hearing loss.  VA has determined that sensorineural hearing loss is an "organic disease of the nervous system" and is therefore a "chronic disease" which will be presumed to be incurred in service if manifested to a compensable degree within one year.  38 C.F.R. § 3.309(a).  See Fountain, 27 Vet. App. at 264.  Normal hearing at the time of the Veteran's separation from service does not exclude the possibility that the Veteran could have developed his hearing loss disability within the presumptive period.  Such a theory is consistent with the testimony of the Veteran's spouse, which was not available to the examiner who provided the May 2010 opinion.  

After considering the joint motion for remand and the fact that the May 2010 opinion could not have considered the testimony of the Veteran's wife, the Board finds that the opinion is inadequate.  See Barr v. Nicholson, 21 Vet.App. 303, 310-11 (2007) (finding that a medical examination that ignores lay assertions regarding continued symptomatology is inadequate because it fails to take into account the veteran's prior medical history).  Accordingly, the Board will remand the hearing loss issue to obtain a new opinion.


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since June 2016.

2. Obtain an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss from the audiologist who provided the April 2010 VA audiology examination report and May 2010 addendum opinion.  If that audiologist is unavailable for any reason, the opinion should be obtained from another qualified person.  If the examiner determines that an additional examination of the Veteran would be helpful, a new examination should be arranged.  The entire claims file, including copies of this REMAND and of the September 2015 hearing transcript, must be provided for review.  Any clinically indicated consultation and/or testing must be accomplished. 

Following a review of the claims file, and examination of the Veteran if deemed necessary, the examiner is requested to opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss had its onset or is otherwise etiologically related to his period of active service, to include in-service acoustic trauma.  The examiner should further opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss manifested to a compensable degree within one year after the Veteran's discharge from active duty.

In offering his or her opinion, the examiner must discuss and interpret an undated audiogram in the Veteran's service treatment records.  In the opinion on the issue of whether hearing loss manifested to a compensable degree within one year after the Veteran's separation from service, the examiner should discuss the hearing testimony of the Veteran's wife indicating that she perceived the Veteran to be experiencing hearing loss in the early 1970s and that she knew this because she needed to repeat words to him.  In addition, the examiner is instructed that any opinion may not be based solely on normal hearing at service separation without detailed explanation.

3. The AOJ must ensure that the opinion is in compliance with the directives of this remand.  If it is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After the above development has been completed, readjudicate the appellant's claim.  If any benefit sought on appeal remains denied, furnish the appellant and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


